DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1, 7 – 8 and 14 – 18 are pending.  Claims 2 – 6 and 9 – 13 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 – 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buss (DE 10 2015 118 670 A1) as cited by Applicant.
Regarding Independent Claim 1, Buss teaches a vehicle camera system (Fig. 5) comprising: a camera (camera unit, 20) comprising a camera lens (camera lens, 21), a movable shutter (protective element, 12)  for protecting the camera lens (21) when the camera (20) is not used (Paragraph [0014]), an integrated lens cleaning mechanism (cleaning unit, 30), comprising at least one cleaning liquid nozzle (cleaning nozzle, 35) that is part of the shutter (12), a camera housing (10) comprising a collector (collecting means, 14) for collecting used cleaning liquid dripping off the camera lens (Paragraph [0042]), a cleaning liquid reservoir (spray fluid, 50), and a pump (fluid line, 17 with fluid element, 16 and switching valve, 15) for pumping cleaning liquid from the reservoir to the at least one cleaning liquid nozzle (Paragraph [0038]), wherein the collector (14), the cleaning liquid reservoir (50) , and the pump (17) are all part of the camera housing (Fig. 1 and 5; fluid lines 17 are part of each embodiment as the lines teach two fluid and in paragraph [0042] is discloses the sprayed fluid, 50 and/or fluid mixture, which can only be accomplished as described in paragraph [0040]).  

    PNG
    media_image1.png
    519
    358
    media_image1.png
    Greyscale


Buss does not explicitly teach means for transferring the cleaning liquid from the collector to the reservoir, but teaches the collecting means 14 which is arranged in such a way that the sprayed fluid 50 , which is deflected by the cleaning unit 30 and/or the camera lens, is caught and guided out of the camera device 10,, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to explicitly teach means for transferring the cleaning liquid from the collector to the reservoir, as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
 	Regarding Claim 7, Buss teaches the vehicle camera system (Fig. 1) wherein the vehicle camera system includes an arm (Annotated Fig. 5) at the end of which the camera housing (10) is arranged.  
Regarding Claim 8, Buss teaches the vehicle camera system (Fig. 1) wherein the movable shutter (12) is a hinged element or a translatable element (Paragraph [0024]).  
Regarding Claim 14, Buss teaches a vehicle (Fig. 6) comprising the at least one camera system of claim 1. 

Claims 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buss (DE 10 2015 118 670 A1) as cited by Applicant in view of Jerg (EP 2955065 A1).
Regarding Claim 15, Buss teaches all of the elements of claim 14 as discussed above.
Buss does not teach the vehicle wherein the vehicle includes two camera systems replacing outside mirrors.  
Jerg, however, teaches the vehicle wherein the vehicle includes two camera systems replacing outside mirrors (Abstract).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include the vehicle includes two camera systems replacing outside mirrors, as taught by Jerg, to develop a generic camera-monitor system as a mirror replacement system so that the camera use is extended, thus saving costs. 
Regarding Claim 16, Buss teaches all of the elements of claim 14 as discussed above.
Buss does not teach the vehicle wherein the vehicle is a heavy-duty vehicle, such as a truck.  
Jerg, however, teaches the vehicle wherein the vehicle is a heavy-duty vehicle, such as a truck (Abstract; and further - As a mirror replacement system, a camera monitor system can also replace a left-side and / or right-side outside rear-view mirror arrangement, in particular an exterior rear-view mirror arrangement of a truck).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include the vehicle is a heavy-duty vehicle, such as a truck, as taught by Jerg, to develop a generic camera-monitor system as a mirror replacement system so that the camera use is extended, thus saving costs. 
Regarding Claim 17, Buss teaches all of the elements of claim 16 as discussed above.
Buss does not teach the vehicle wherein each camera system is arranged above a cabin door of the heavy-duty vehicle.  
Jerg, however, teaches the vehicle wherein each camera system (8) is arranged above a cabin door of the heavy-duty vehicle (Figs. 7 and 8 – are split views and show only the right side but a full view would show two camera units).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include each camera system is arranged above a cabin door of the heavy-duty vehicle, as taught by Jerg, to develop a generic camera-monitor system as a mirror replacement system so that the camera use is extended, thus saving costs.
Regarding Claim 18, Buss teaches all of the elements of claim 16 as discussed above.
Buss does not teach the vehicle camera wherein the arm comprises a foldable arm.
Jerg, however, teaches the vehicle camera (8) wherein the arm (22) comprises a foldable arm (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Buss to further include the vehicle camera wherein the arm comprises a foldable arm, as taught by Jerg, to develop a generic camera-monitor system as a mirror replacement system so that the camera use is extended, thus saving costs.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks made in Amendment, filed July 26, 2022, with respect to claims 1 – 8 under 35 U.S.C. 103 have been fully considered and are persuasive, therefore the rejection is withdrawn. 
Applicant’s arguments with respect to amended claims 1, 7- 8 and 14 – 18   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723